          Case 1:20-cr-00594-AJN Document 79 Filed 07/20/21 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       7/20/2021
 United States of America,


                –v–                                                           20-cr-594 (AJN)

                                                                                  ORDER
 Kevin Rolle,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court received the attached letters from Mr. Rolle dated July 1, 2021, and July 6,

2021. Because Mr. Rolle is represented, all communications with the Court on his behalf must

be through counsel. The Court will address the letters at today’s hearing.


       SO ORDERED.

Dated: July 20, 2021                               __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
Case 1:20-cr-00594-AJN Document 79 Filed 07/20/21 Page 2 of 4
Case 1:20-cr-00594-AJN Document 79 Filed 07/20/21 Page 3 of 4
Case 1:20-cr-00594-AJN Document 79 Filed 07/20/21 Page 4 of 4
